Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION

SHANA DOTY, individually and on behalf | Case No.: 20-cv-60972-AHS
of all others similarly situated,
Judge Raag Singhal
Plaintiff;
Magistrate Judge Alicia O. Valle
v.

ADT LLC d/b/a ADT SECURITY
SERVICES, a Delaware limited liability
company, and TELESFORO AVILES, an
individual,

Defendants.

 

 

PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE

 

Plaintiff Shana Doty filed this lawsuit after Defendant ADT LLC (“ADT”) notified her
that she’d been spied on through her ADT security system. An ADT technician had exploited a
massive cybersecurity gap in ADT’s internet-connected cameras, allowing him to peer into her
home remotely—and the homes of hundreds of other families—because he was able to make
himself an “authorized user” on her ADT account without her (or anyone else) knowing. Plaintiff
filed the case on behalf of herself and the other customers similarly affected.

Rather than deal with the lawsuit, ADT has been scrambling to settle the claims of the
putative class members individually by calling up the affected customers and offering
settlements for pennies on the dollar—a plan that ADT was committed to before the lawsuit was
filed and, evidently, still is. Critical to that plan is ADT’s withholding material information so
that an affected customer is willing to part with their claims for a fraction of the value. Before

Plaintiff filed suit, for instance, ADT offered her a settlement of $2,500, without asking if she
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 2 of 15

was represented by counsel, without discussing the possible claims or their value, and offering a
deliberately confusing release. (See generally Pl.’s Mot. for Protective Order, dkt. 8.) When
Plaintiff refused, ADT increased that offer to $50,000, reflecting just how much—even in ADT’s
view—a less savvy customer was being bilked out of.

After Plaintiff filed suit, ADT refused to stop, and further refused to even tell individuals
that a class action had been filed. Plaintiff moved for a protective order pursuant to Federal Rule
of Civil Procedure 23, which was largely granted. (Dkt. 33.) The Court entered a protective order
(“the Order’) requiring ADT to provide a short but detailed notice to class members that a class
action was on file, along with a basic description of the case and a plain-language warning that a
class member was giving up all claims. (/d. at 5.) Critically, the Court ordered ADT to “use that
notice when conducting any settlement discussions with potential class members.” (/d.
(emphasis added).)

Plaintiff's counsel has now learned that, immediately after the Order was entered, ADT
resumed its campaign of securing settlements while, at the same time, circumventing the Court’s
Order. Specifically, ADT has rendered the Court’s Order a nullity by calling putative class
members and agreeing to the principal terms of a settlement—including the amounts—orally,
and only when providing a copy of the written release to consummate the deal via e-mail did
ADT provide the Court-ordered notice as a footnote. (See E-mail from ADT Representative to
Latonya Richardson, infra.) When confronted, ADT’s counsel disagreed that ADT had any
obligation to provide the notice when communicating orally with class members. This
contradicts the spirit of the Order, but it also contradicts the letter: there can be no question that

ADT was “conducting any settlement discussions” on the phone without providing the
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 3 of 15

Court-ordered notice. (Dkt. 33 at 5.) ADT should be held in contempt for violation of the Order
and any releases obtained in violation of the Court’s Order invalidated.
BACKGROUND

ADT is a leading provider of home security systems in the United States, and boasts that
its home security packages—including, particularly, its “smart” home security components like
cameras connected to the Internet—are safe and secure. (First Am. Compl., dkt. 47, 4] 3-5.) In
April 2020, ADT began calling some of its customers to tell them that a worst-case scenario had
occurred: someone had been able to access the live camera feeds from inside their homes. (/d. 4
1.) Not only had Plaintiff and the putative class’s homes been digitally invaded, but this had gone
unnoticed by ADT for going on seven years. (Id. § 2.) The vulnerability was discovered only by
happenstance. (/d. {| 28-33.)

Plaintiff Shana Doty was one of the individuals that ADT called this April. An ADT
representative told Ms. Doty that she had an unauthorized user on her ADT Pulse application,
and eventually confirmed that it was an ADT technician who had access to the camera in her
home. (PI.’s Mot. for Protective Order at 3-4, dkt. 8.) After giving households this horrifying
information and letting them sit for a few days, ADT’s customer representatives began following
up with a written release and settlement offer. (/d. at 4.) The Release was deeply confusing, in
that it purported to release not only the customer’s claims but also anyone with an “interest” in
the account. (/d.) In exchange for the release, Ms. Doty was initially offered $2,500. (/d.) She
refused. (/d.) ADT then upped the offer to $50,000. (/d.) At no time did the ADT representative

ask if she was represented by counsel or discuss the possible claims or their value. (/d.)
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 4 of 15

Ms. Doty then filed this case. Plaintiff's counsel reached out to ADT’s counsel to confirm
they would, at a minimum, (1) confirm whether the class member is represented by counsel, (2)
inform the individual about the currently-pending case, (3) share all material facts, and (4)
communicate the information in a way that is clear to a layperson. (/d.) When ADT’s counsel
refused, she moved for a protective order. The motion was fully briefed, and ADT’s counsel
agreed not to seek settlements after the Court held a remote hearing on the motion. (See dkts. 12,
15.) At the hearing, ADT specifically noted that most of its settlement communications had been
oral, and Magistrate Judge Patrick M. Hunt asked the Parties to agree on “essentially a script[.]”
(Tr. of June 16, 2020 H’g at 17:12—18:5, attached hereto as Exhibit 1.) The Parties conferred but
ultimately submitted competing proposed orders to the Court. (See Exhibits 2-A and 2-B to the
Declaration of J. Eli Wade-Scott (“Wade-Scott Decl.”), attached hereto as Exhibit 2.) The Court
issued an Order requiring ADT to provide a notice and a link to the Complaint “when conducting
any settlement discussions with potential class members.” (Dkt. 33 at 5.) The Order went into
effect on June 22, 2020.

The Court-ordered notice is brief but provides key information. It describes the basic
facts of the case, notifies class members that a class action is on file seeking to enforce the class
members’ rights, provides a plain-English explanation that, by agreeing to a Settlement, the class
member is giving up all of their claims against ADT, and tells people they should contact a
lawyer if they have questions. In its entirety:

NOTICE REGARDING SETTLEMENT OFFER

As you are aware, an ADT technician accessed the ADT Pulse application of your

home security system, which allowed him potential remote access to any cameras

in your home. You are being offered a settlement by ADT LLC for any lawsuit,
injuries, or claims you may have against ADT.
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 5 of 15

ADT has been sued in a class action claiming that ADT violated several laws
when its technician accessed your security cameras. The case is called Doty v.
ADT LLC, 20-cv-60972-RKA (S.D. Fla.). You may or may not be eligible to join
that proposed class action if you choose to do so. If the Court allows the case to
proceed as a class action, it will appoint lawyers to represent the class.

Litigation is inherently unpredictable and can result in greater or less recovery
than the settlement offer or no recovery at all. If you accept this settlement, you
will give up all your rights against ADT and will not be able to recover through
the class action or any other suit or proceeding related to the access of your Pulse
system.

If you have any questions about the settlement offer or how much your case is
worth, you should contact a lawyer.

(See id. at 4.)

Plaintiff's counsel has now learned that just days after the Order went into effect, ADT
rushed to resume calling putative class members to push settlement agreements through, and all
while effectively nullifying the Court-ordered notice. Indeed, as ADT’s own summary e-mail
sent to a class member describes, ADT’s representatives were fully securing oral agreements in

principle to settle putative class members’ claims before providing the Court-ordered notice:

 

Gn Jul 3, 3020, ot 5-53 AN* i coc.
Good Morning Mrs_ Latonya Richardson

Per our discussion this morning, attached is the release which outlines what we agreed upon.

To finalize this document please sign, scan and email the attached to your return reply. If you are unabie
to print or scan the document. you can take the following steps:

- Type the date in and your name in the signature Ene and returm the document by email

= When responding back please copy and paste the below statement into the body of your email —

- “My mane type n the attached retease is meant to serve as my signature and refiects my
igreement c

 

Most sincerely.

As you are aware. an ADT technicen accessed the ADT Pulse appacation of your hore security system. which allowed
him potential remote access to acy cameras in your home. You are being offered = settlement by ADT LLC for any lawsuit.
injuries. or claims you may have against ADT.

ADT has been suedin a class action claiming that ADT violated several laws when its technician accessed your securmy
cameras. The case & called Dory» ADT Lic, 20-<v-6O972-RKA (S.D. Fla.), and you can weew the complaint by clicking here rou
may or may mot be eligible to join that proposed class action if you choose to do so. F the Court allows the case to proceed as @
class action, & will appoint lawyers to represent the class.

Litigation & intierently unpredictable ond can result in greater or less recovery than the settlement offer or no
recowery at all, M you accept this settiement, you will give up a® your rights against ADT and will mot be able to recover through
the class action of any other sult or proceeding relisted to the access of your Pulse system

1

 

= you have any questions about the setthement offer or how much your case is worth, you should contact a lawyer.

 

 

 
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 6 of 15

(Declaration of Latonya Richardson (“Richardson Decl.”), attached hereto as Exhibit 3 { 11.)

Nor was Ms. Richardson the only one. Another class member, Freya Wright, was
similarly contacted by ADT and was offered $3,000 in exchange for a release of her claims.
(Declaration of Freya Wright (“Wright Decl.”), attached hereto as Exhibit 4 4 3.) ADT described
the payment as a “reimbursement[,|” but explained that Ms. Wright would need to sign
something in exchange for the money. (/d.) Ms. Wright was not told that there were class actions
on file, given any description of the claims, nor given access to Plaintiff's counsel’s contact
information. (/d. | 5—7.) The representative did not provide the Court-ordered notice. (See id. 99]
4-7.) The same thing happened to others—ADT called them offering a reimbursement for
services but never provided the required information. (See Declaration of Christa Minor, attached
hereto as Exhibit 5.)

Plaintiff's counsel does not know how many individuals ADT contacted in this way. Ms.
Richardson’s experience seems to have been unusual in that the ADT representative mentioned
that there were class actions on file, but did not explain what the claims were or provide any
other part of the Court-ordered notice. (Richardson Decl. 4] 5.) This is all the more confounding
in that, in her case, the ADT representative recognized some obligation to provide the material in
the notice but nevertheless elected not to follow the Court’s Order. (See id.) ADT did not give
Ms. Wright and Ms. Minor any part of the Court-ordered notice.

Plaintiff's counsel contacted counsel for ADT to determine whether this was ADT’s new
modus operandi for trying to render the Court’s Order irrelevant. (E-mail from J. Eli Wade-Scott
to Charles Eblen et al., attached as Exhibit 2-C to the Wade-Scott Decl. 4 3.) ADT’s counsel took

the position that ADT was only obligated to provide the Court-ordered notice at some point
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 7 of 15

during the settlement process, and that ADT got to choose that point. Conveniently, ADT chose
only to provide the Court-ordered notice when it came time to actually sign the agreement.
(E-mail from Eblen to Wade-Scott (““Eblen E-Mail’), attached as Exhibit 2-D to the Wade-Scott
Decl. 4 4.) Plaintiff's counsel also asked for the script that ADT representatives were using when
contacting class members, which ADT’s counsel refused to provide. (See E-mails between Eblen
and Wade-Scott, attached as Exhibit 2-E to the Wade-Scott Decl. 5.)

ARGUMENT

Courts have inherent power to enforce their own orders through civil contempt.
Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1301 (11th Cir. 1991).
“Disobedience of a court order unequivocally merits punishment save in instances in which
compliance would necessarily result in ‘an irrevocable and permanent surrender of a
constitutional right.’” Kleiner v. First Nat. Bank of Atlanta, 751 F.2d 1193, 1208 (11th Cir. 1985)
(quoting Jn re Grand Jury Proceedings, 601 F.2d 162, 169 (5th Cir. 1979)).

The process for finding a party in civil contempt has two steps: First, “the movant bears
the initial burden of proving, by clear and convincing evidence, the defendant’s noncompliance
with a court order.” Thomas v. Blue Cross & Blue Shield Ass’n, 594 F.3d 814, 821 (11th Cir.
2010) (quotation omitted). The movant must, accordingly, demonstrate that “1) the allegedly
violated order was valid and lawful; 2) the order was clear, definite and unambiguous; and 3) the
alleged violator had the ability to comply with the order.” Doe, 1-13 ex rel. Doe Sr. 1-13 v. Bush,
261 F.3d 1037, 1047 (11th Cir. 2001) (quoting McGregor v. Chierico, 206 F.3d 1378, 1383 (11th
Cir. 2000)). Second, after that burden is satisfied, “the burden shifts to the alleged contemnor to

explain his noncompliance at a show cause hearing.” Thomas, 594 F.3d at 821.
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 8 of 15

“[T]he focus of the court’s inquiry in civil contempt proceedings is not on the subjective
beliefs or intent of the alleged contemnors in complying with the order, but whether in fact their
conduct complied with the order at issue.” Howard Johnson Co. v. Khimani, 892 F.2d 1512,
1516 (11th Cir. 1990). “Thus, [1]n a ‘show cause’ hearing, the party against whom the contempt
is sought must show that they did not violate the order or were excused from complying.” Rintin
Corp., S.A. v. Domar, Ltd., 403 F. Supp. 2d 1201, 1204 (S.D. Fla. 2005).

Here, there is no dispute that the Order was valid and lawful. Magistrate Judge Hunt
entered the Order after ADT had adequate notice and the opportunity to be heard—both via a full
round of briefing and a hearing. (See dkts. 12, 15, 27.) ADT did not object to entry of the Order.
See Fed. R. Civ. P. 59(a). Nor, of course, is there any credible argument that ADT is incapable of
providing the notice whenever conducting settlement discussions with a class member.

The Order is clear and ADT violated it. The Order requires ADT to provide the
Court-ordered notice “when conducting any settlement discussions with potential class
members.” (Dkt. 33 at 5 (emphasis added).) Nothing in the text of the Order gives ADT the right
to choose which conversations warrant the notice and which don’t, nor does ADT get to decide
which parts of the notice are required and which can be left out of any given conversation. And
nothing in the Order permits ADT to call class members on the phone and secure their agreement
in principle to release ADT without disclosing the contents of the notice, only to provide the
notice as a smaller-text footnote when consummating the deal.

The Court does not have to consider the Order in a vacuum, instead, the Court can look to
the text of the Order as well as the context in which it was made. Kleiner, 751 F.2d at 1200

(“Viewed in context, the import of the resulting order was unmistakable.”). Plaintiff specifically
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 9 of 15

moved because she believed class members were not being provided material information during
ADT’s original phone campaign. (See dkt. 8 at 4.) Indeed, the discussion at the hearing on
Plaintiff's motion for a protective order was focused entirely on what ADT was saying on its
phone calls to class members. ADT’s counsel argued, at the hearing, that ADT was already
agreeing to provide certain information to Class Members—specifically on the phone when
customer service representatives called. (See Ex. | at 5:11—13 (“[T]hat information has been put
out there in the calls that have occurred since the filing of this lawsuit, and we’re willing to
continue to do that.””) The entire debate, at the hearing, was framed as what had to be provided
orally. (See dkt. 8 at 7-8; see also Ex. | at 16:19-22 (“THE COURT: . . . I mean, you [ADT]
agree that when you contact people you have to give them a reasonable description of what the --
what action is giving rise to the lawsuit.”); see also id. 17:12—14 (“THE COURT: All right. Well,
if you're talking about the nature of the contact being oral, are you guys able to work out
essentially a script?”); see also id. 23:19-22 (“THE COURT: Okay. Then by agreement you’re
not to engage in any more consultation with customers regarding this issue because you’re going
to be trying to work out the parameters of what needs to be said tomorrow[.]’’). The resulting
Order, accordingly, does not limit its effect to in-writing communications. (See dkt. 33 at 5.)

ADT seems to argue that it was not obligated to provide the notice on the phone because
the Court did not enter Plaintiff's proposed language which addressed phone communications
separately. (See Eblen E-mail, Ex. 2-D; see also Pl.’s Proposed Order, Ex. 2-A.) But because the
hearing was focused on oral communications, the Court did not even recognize this question to
be in dispute, observing instead that “the Parties submitted to this Court competing language as

what Defendant should say to any prospective class members when discussing settlement.” (Dkt.
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 10 of 15

33 at 4 (emphasis added).) And if this were somehow not clear enough, ADT’s language in its
proposed order specifically requested that the scope of the order be limited to in-writing
communications, in which it would be ordered only to “communicate the following information
in writing alongside any future settlement offers to potential class members|.]” (Def.’s Proposed
Order, Ex. 2-B at 1.) The Court did not adopt that formulation either, instead flatly requiring the
Notice “when” communicating any settlement offers with Class Members. (Dkt. 33 at 4, 5.) ADT
asked for permission to avoid communicating this information orally, but the Court gave clear
guidance to the contrary.

After a motion and hearing that were focused on ADT’s oral communications with class
members, and the Court’s rejection of ADT’s proposed order that would have limited the scope
of the Order to writing, ADT’s actions are inexcusable. The Court’s mandate to ADT was clear:
ADT had to comply with the Order “when conducting any settlement discussions[.]” (Dkt. 33 at
5); cf Rintin Corp, 403 F. Supp. 2d at 1205 (finding directive to “dismiss the foreign lawsuits”
was clear). Otherwise—exactly as happened here—ADT could evade the purpose and effect of
the Order entirely. ADT could engage in a fulsome settlement discussion and persuade a class
member to accept before making any mention of the existence of the case, the value of the
claims, or any contact information for an attorney. Everything about ADT’s communications are
designed to get the class members to rely on what had been told to them orally and simply
respond to the e-mail with their agreement. (See Richardson E-mail, supra.) ADT does not
appear to accept an e-mail reply as contractual acceptance in any other dealing with its customers

(see Doty Contract, dkt. 55); here, it is acceptable only to make the transition from oral

10
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 11 of 15

agreement to written agreement seamless. ADT cannot bury and ineffectuate the Court’s notice
consistent with the Court’s Order.

ADT also appears to believe that this issue is somehow “functionally moot” because
ADT represents that it is no longer calling people. (See Eblen E-Mail, Ex. 2-D at 1.) To the
contrary, it is deeply concerning that ADT feels it can violate an Order scot-free as long as it
stops before Plaintiff finds out—particularly where ADT may have obtained releases in violation
of the Order, discussed below. Mercer v. Mitchell, 908 F.2d 763, 769 n.10 (11th Cir. 1990) (A
party cannot “flout or willfully [] disobey a court order by violating the order and then
complying with the order before the contempt proceeding begins.”). ADT continues to maintain
that it may communicate with putative class members in violation of the Order; simply holding
off does not prevent the Court from intervening before more harm is done. /d. (“[T]he court may
conclude that, even though the defendant is in technical compliance at the time of the
proceeding, the defendant's prior conduct indicates that he will not continue to comply with the
court's injunction.”). This issue is not moot.

Finally, ADT’s refusal to provide the script that ADT representatives used when
contacting class members is similarly telling. (See Ex. 2-E.) ADT has effectively taken the
position that it had no obligation to provide the notice until class members were picking up the
digital “pen” to sign ADT’s release. The putative class members’ experiences described above
and ADT’s own refusal to come clean about what it was saying to people can lead to only one
conclusion: ADT was not providing the notice when calling putative class members, and likely
was casting the settlement in a light that it does not want Plaintiff (or this Court) to see. (See

Wright Decl. §] 3 (describing release as a “reimbursement’”’).) What ADT was doing, we can be

1]
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 12 of 15

sure, was trying to buy off class members’ claims while concealing material information, in
hopes of getting class members to accept a lowball offer—this time, in violation of a Court
Order.

“The measure of the court’s power in civil contempt proceedings is determined by the
requirements of full remedial relief.” Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d
1297, 1304 (11th Cir. 1991) (quoting EEOC v. Guardian Pools, Inc., 828 F.2d 1507, 1515 (11th
Cir. 1987)). The powers of the Court in remedying civil contempt are “particularly broad and
only limited by the requirement that they be compensatory.” F.7.C. v. Leshin, 719 F.3d 1227,
1231 (11th Cir. 2013) (quoting Howard Johnson Co., 892 F.2d at 1521). Courts invalidate
settlement releases obtained by defendants through improper means because, otherwise, full
relief would be impossible. See, e.g., Cty. of Santa Clara v. Astra USA, Inc., No. C 05-03740
WHA, 2010 WL 2724512, at *6 (N.D. Cal. July 8, 2010) (invalidating releases obtained in
violation of Rule 23, as part of granting protective order); Espinoza v. Galardi S. Enterprises,
Inc., No. 14-21244-CIV, 2015 WL 9592535, at *7 (S.D. Fla. Dec. 31, 2015) (invalidating
arbitration agreements pursuant to managerial power); cf also Cf. F.T.C. v. Leshin, 618 F.3d
1221, 1237 (11th Cir. 2010) (acknowledging that “disgorgement” remedy in contempt
proceedings of ill-gotten profits is appropriate). Plaintiff accordingly requests that any releases
procured in violation of the Court’s Order be invalidated.

Plaintiff further requests that her attorneys’ fees incurred in enforcing the Court’s Order
be paid. Abbott Labs. v. Unlimited Beverages, Inc., 218 F.3d 1238, 1242 (11th Cir. 2000) (fees
“reasonably and necessarily incurred in the attempt to enforce compliance” may be ordered in

contempt proceedings).

12
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 13 of 15

CONCLUSION AND REQUEST FOR HEARING

Plaintiff respectfully requests that the Court enter an order to show cause why ADT LLC
should not be held in contempt of Court for violation of the Court’s June 22, 2020 Order, why
any releases obtained in violation of the Order should not be invalidated, and why Plaintiff's
attorneys’ fees incurred in enforcing the Court’s June 22, 2020 Order should not be paid.
Plaintiff further requests that the Court provide any alternative or further relief as maybe
appropriate and just.

Plaintiff requests a hearing on this Motion for Order to Show Cause, which would assist
the Court in answering any questions it might have of ADT as a factual matter, or Plaintiffs
view of the Court’s Order. Plaintiff estimates oral argument would not exceed ten minutes per
side.

LOCAL RULE 7.1(a)(3) CERTIFICATION

As detailed above, counsel for Plaintiff has conferred with ADT’s counsel in a good faith

effort to resolve the issues raised in the motion and has been unable to do so.
Respectfully submitted,

SHANA DOTY, individually and on behalf of all
others similarly situated,

Dated: August 12, 2020 By: /s/ Christopher Michael Brown
One of Plaintiff's Attorneys

Jay Edelson*
jedelson@edelson.com

Benjamin H. Richman*
brichman@edelson.com

J. Eli Wade-Scott*
ewadescott@edelson.com

EDELSON PC

350 North LaSalle Street, 14th Floor

13
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 14 of 15

14

Chicago, Illinois 60654
Tel: 312.589.6370
Fax: 312.589.6378

Matthew R. McCarley*
mmecarley@fnlawfirm.com
Christopher Michael Brown
cbrown@fnlawfirm.com
Fears Nacuawati, PLLC
5473 Blair Road

Dallas, Texas 75231

Tel: 214.890.0711

Fax: 214.890.0712

Amy M. Carter*
amy(@clgtrial.com

Heather V. Davis*
hdavis@clgtrial.com
CARTER LAW GROUP, P.C.
5473 Blair Rd.

Dallas, Texas 75231
Telephone: (214) 390-4173

* Admitted Pro Hac Vice
Case 0:20-cv-60972-AHS Document 57 Entered on FLSD Docket 08/12/2020 Page 15 of 15

CERTIFICATE OF SERVICE

 

I hereby certify that on August 12, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECFP, which will send notification of such filing to counsel
or parties of record.

Dated: August 12, 2020 By: /s/ Christopher Michael Brown
One of Plaintiff's Attorneys
